                                                         U.S. DISTRICT COURT
                                                     NORTHERN DISTRICT OF TEXAS
                                                              FILED
                                               ,I                                 1.,:.::,   '
               IN THE UNITED STATES DISTRIC')' OURT
                                                          JUl 2 9 2019            :i~ ;~
                FOR THE NORTHERN DISTRICT 08 T XAS                                ~\



                        FORT WORTH DIVISION
                                                     CLERK, U.S. DISTRICT COURT
STEWART LE RICHARDSON,           §
                                                       By.---,;::=---
                                 §                          bcputy

               Petitioner,       §
                                 §
v.                               §          No. 4:18-CV-477-A
                                 §          (Consolidated with
LORIE DAVIS, Director,           §          No. 4:18-CV-481-A)
Texas Department of Criminal     §
Justice, Correctional            §
Institutions Division,           §
                                 §
               Respondent.       §



                         MEMORANDUM OPINION
                                 AND
                                ORDER

     These are consolidated petitions for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by petitioner, Stewart Le

Richardson, a state prisoner confined in the Correctional

Institutions Division of the Texas Department of Criminal

Justice, against Lorie Davis, director of that division,

respondent. After having considered the pleadings, state court

records, and relief sought by petitioner, the court has concluded

that the petition should be denied.

               I. FACTUAL AND PROCEDURAL HISTORY

     The case has a lengthy factual and procedural history, which

the state appellate court summarized as follows:

                          I. Introduction

          These two [cases] arose from an alcohol-related
     car accident in February 2009. [Petitioner] was driving
     a truck that was elevated for off-road use. As
 [petitioner] approached a red light, he failed to slow
down and drove the truck up, over, and on top of the
rear end of a car stopped at the light. The truck
crushed the car, causing numerous injuries to a family
of four inside. The driver and the two backseat
passengers were injured. One of the backseat passengers
was a two-year-old boy who ultimately died six years
later as a result of the massive brain trauma he
sustained in the accident. [Petitioner] pleaded guilty
to driving while intoxicated, felony repetition .
and to one count of aggravated assault causing serious
bodily injury and three counts of aggravated assault
with a deadly weapon, to wit: a motor vehicle .



                II. Procedural Background

                   A. The Indictments

     After the accident, two indictments were returned
against [petitioner]. He was indicted in one case for
felony DWI, alleging a repeat-offender notice for two
prior convictions from Iowa for "operating under the
influence unintentionally causing serious injury.u

      [Petitioner] was also indicted in a separate case
for four counts of intoxication assault, four counts of
aggravated assault causing serious bodily injury, and
four counts of aggravated assault causing bodily injury
with a deadly weapon.

     The indictment also alleged a repeat-offender
notice for three prior convictions from Iowa for
"operating under the influence unintentionally causing
serious injury.u

 B.   [Petitioner]'s Guilty Plea in the Felony DWI Case

     In January 2010, [petitioner], along with his
counsel, executed written plea admonishments in the
felony DWI case. [Petitioner] pleaded guilty to felony
DWI based on an agreement with the State that the
sentence imposed by the trial court in the felony DWI
case would not exceed, and would run concurrently with,
whatever sentence was ultimately assessed in the
aggravated assault case. In exchange for [petitioner]'s
guilty plea in the felony DWI case, the State also

                            2
agreed to waive the four counts of intoxication assault
alleged in the indictment in the aggravated assault
case. The trial court found [petitioner] guilty in the
felony DWI case based on his plea of guilt and his
judicial confession, which was contained in the written
plea admonishments, and carried the punishment trial of
the felony DWI case so that it could be conducted
concurrently with the trial on the merits and the
punishment trial in the aggravated assault case, which
was set for February 8, 2010.

        C.    [Petitioner]'s Motion to Quash in the
                   Aggravated Assault Case

     Three days before trial was set in the aggravated
assault case, [petitioner] filed a motion to quash the
enhancement allegations in the aggravated assault
indictment, claiming that the Iowa convictions were for
aggravated misdemeanors and were therefore ineligible
for use as felonies for enhancement purposes. The trial
court granted [petitioner]'s motion to quash, ordered
that the State could not use the Iowa convictions as
felony enhancements, and ordered the State to not refer
to the Iowa convictions as prior felony convictions.

             D. The State's Interlocutory Appeal

     After the trial court granted [petitioner]'s
motion to quash in the aggravated assault case, the
State perfected an interlocutory appeal in February
2010. This court dismissed the State's interlocutory
appeal for want of jurisdiction, holding that no appeal
was authorized under article 44.01(a) (1) of the code of
criminal procedure. The State petitioned for review
from the Texas Court of Criminal Appeals. The court of
criminal appeals granted the State's petition,
determined that this court did possess jurisdiction
over the State's appeal, reversed this court's
judgment, and remanded the State's appeal to us. On
remand, this court analyzed [petitioner]'s Iowa
convictions under Texas Penal Code section 12.41 and
held that in Texas they are classified as third-degree
felonies, so they may be used for enhancement purposes
in Texas. We reversed the trial court's order quashing
the enhancement paragraphs of the indictment and
remanded the aggravated assault case to the trial
court.


                             3
      Following the issuance of our opinion,
[petitioner] sought rehearing, which was denied.
[Petitioner] then filed a petition for discretionary
review with the court of criminal appeals, which was
refused. The court of criminal appeals also rejected
 [petitioner]'s subsequent motion for rehearing of the
denial of discretionary review. [Petitioner] moved to
stay the issuance of this court's mandate for three
months while he filed a petition for writ of
certiorari. [Petitioner] ultimately did not file a
petition for writ of certiorari, and mandate issued in
March 2015. Jurisdiction in the aggravated assault case
was thus returned to the trial court five years after
the State's interlocutory appeal was initiated.

        E. [Petitioner]'s Pretrial Motions and
      Guilty Pleas in the Aggravated Assault Case

     After jurisdiction was returned to the trial
court, [petitioner] filed a motion to dismiss for
failure to provide a speedy trial in .     [each] case,
arguing that he was denied a speedy trial as a result
of the lengthy appellate proceedings. The trial court
held a hearing on [petitioner]'s speedy-trial motion
and orally denied the motion.

     Two months later, at the outset of the plea
hearing in the aggravated assault case, after the trial
court stated that [petitioner] would be entering guilty
pleas, [petitioner] renewed his speedy-trial motion
based on appellate delay. The trial court again orally
denied the motion.

     The trial court also heard [petitioner]'s
newly-filed motion to quash the enhancement
allegations, which argued that the trial court must
treat his Iowa convictions as misdemeanors pursuant to
the Full Faith and Credit Clause of the United States
Constitution .      . The trial court denied the motion.
[Petitioner]'s counsel then sought the trial court's
permission to appeal the ruling on the motion to quash
"if [petitioner] desires to appeal his case." The
trial court orally granted [petitioner] permission to
appeal that sole issue.

      [Petitioner] executed written plea admonishments
related to each of the four counts of aggravated
assault and entered an open plea of guilty to each of

                           4
     the four counts, a plea of not true to the enhancement
     counts, and a plea of true to the deadly-weapon notice.
     The trial court accepted [petitioner]'s pleas. At the
     conclusion of the plea hearing, the judge met with the
     parties in chambers to discuss scheduling the
     punishment trial.

           F. Sentencing for Both Cases in the Trial Court

           At the outset of the punishment trial,
      [petitioner) re-urged his motion to dismiss for failure
     to grant a speedy trial and his motion to quash the
     enhancement allegations based on his full-faith-and-
     credit argument. The trial court again orally denied
     the motions. After a three-day punishment trial, the
     trial court pronounced sentence. In [petitioner]'s
     felony DWI case, the trial court found the
     repeat-offender and the deadly-weapon notices to be
     true and sentenced [petitioner) to twenty years'
     confinement. In the aggravated assault case, the trial
     court also found the repeat-offender and the
     deadly-weapon notices to be true and sentenced
     [petitioner) to fifty years' confinement. In accordance
     with [petitioner]'s plea agreement in the felony DWI
     case, the trial court ordered the sentences to run
     concurrently.

                 G. The Trial Courts Certifications
                     and [Petitioner]'s Appeals

          Right after pronouncing the sentence in the
     aggravated assault case, the trial court stated, ftYou
     have the right to appeal my decision." The trial court
     certified that [petitioner) had the right to appeal in
     both cases. [Petitioner) perfected an appeal in both
     cases.

(Mem. Op 1-8 (footnotes and citations omitted).)

                             II. ISSUES

     In three grounds for relief, petitioner raises the following

claims:

     (1)   the appellate court abused its discretion by
           ruling that an ftout-of-state adjudicated and
           disposed misdemeanor could be used as a felony in

                                 5
                Texas for purposes of enhancement violating the
                5th and 14th" Amendments;

        (2)     the appellate court abused its discretion by
                ruling that "the trial court couldn't quash the
                indictment used for enhancement of the
                aforementioned out-of-state misdemeanor in
                violation of the 5th and 14th" Amendments; and

        (3)     the trial court abused its discretion by
                overruling petitioner's "Motion on Speedy Trial in
                violation of his 6th [Amendment) right to Speedy
                Trial."

(Pet.       6-7.)

                            III. RULE 5 STATEMENT

        Respondent believes that petitioner sufficiently exhausted

his claims in state court and that the petition is neither time-

barred nor subject to the successive-petition bar.             (Resp't's

Answer 5-6.)

                           IV. STANDARD OF REVIEW

        A     2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.           §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C.        §   2254(d) (1) (2); Harrington v.

Richter, 562 U.S. 86, 100-01 (2011).


                                     6
     The statute also requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F. 3d 481, 485 (5th Cir. 2000). Section 2254 (e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C.   §   2254(e)(1); Miller-El v. Cockrell, 537 U.S.

322, 340 (2003); Williams v. Taylor, 529 U.S. 362, 399 (2000)

     Additionally, when the Texas Court of Criminal Appeals

denies relief on a federal claim without written opinion, a

federal court may presume that the state court adjudicated the

claim on the merits in the absence of any indication or state-law

procedural principles to the contrary and applied the correct

"clearly established federal law" in making its decision. Johnson

v Williams, 568 U.S. 289, 298     (2013); Richter, 562 U.S. at 99;

Schaetzle v. Cockrell, 343 F. 3d 440, 444    (5th Cir. 2004). In such

a situation, a federal court "should 'look through' the

unexplained decision to the last related state-court decision

providing" particular reasons, both legal and factual, "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct. 1188, 1191-92 (2018).




                                   7
                            V. DISCUSSION

     A. Speedy Trial

     In his third ground, petitioner claims that the trial court

abused its discretion by overruling his motion for speedy trial.

(Pet. 7.) On appeal of petitioner's final judgments, the

appellate court dismissed his felony-DWI appeal for want of

jurisdiction based on petitioner's waiver of his right to appeal

as part of his plea agreement and the fact that he had not

obtained the trial court's permission to appeal in that case.

(Mem. Op. 9-14.) Similarly, the appellate court overruled

petitioner's aggravated-assault appeal as to the speedy-trial

claim based on his written waivers of his right to appeal and

the fact that he had not obtained the trial court's permission to

appeal the issue.   (Id. at 14-17.)

     Although petitioner's direct appeals as to this issue were

foreclosed by state law, petitioner did not necessarily waive his

right to pursue the issue on state post-conviction habeas review.

See Flanagan v. Johnson, 168 F. 3d 485, 485 (5th Cir. 1999).

Nevertheless, although he did raise his speedy-trial claim in his

state habeas applications, the state habeas court found that the

issue was firmly grounded in the record and thus should have been

raised on direct appeal.   (01SHR 91-92; 02SHR 52. 1 ) Based on its

findings, and applicable state law, the habeas court concluded




                                  8
that "the error-preservation requirement exists with equal force

in habeas proceedings as it does in appellate proceedingsn and

that article 11.07 may not be used to litigate matters which

should have been raised on direct appeal.    (01SHR 93-94; 02SHR

55.) This procedural ruling was the last reasoned decision on the

issue.

     Under the procedural-default doctrine, a federal court may

not consider a state prisoner's federal habeas claim(s) when the

last reasoned state court opinion expressly and unambiguously

rejects a claim based on an independent and adequate state

procedural default. See Ylst v. Nunnemaker, 501 U.S. 797, 802-04

(1991); Coleman v. Thompson, 501 U.S. 722, 729 (1991); Fisher v.

Texas, 169 F. 3d 295, 300 (5th Cir. 1999). "This doctrine ensures

that federal courts give proper respect to state procedural

rules.n Glover v. Cain, 128 F.3d 900, 902    (5th Cir. 1997). The

Fifth Circuit has recognized that the procedural rule barring

consideration of record-based claims not properly raised on

direct appeal in habeas proceedings is an adequate state ground

for barring federal habeas review. Dorsey v. Quarterman, 494 F.3d

527, 532 (5th Cir. 2007)   (citing Ex parte Gardner, 959 S.W.2d

189, 191 (Tex. Crim. App. 1996)   (op. on reh' g)).

     A state prisoner may overcome a procedurally-barred claim by

demonstrating either cause for the procedural default and actual

prejudice or that failure to consider the claim will result in a


                                  9
fundamental miscarriage of justice-i.e., that he is actually

innocent of the offense for which he was convicted. McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013); Coleman, 501 U.S. at 750. Such

showing not having been demonstrated by petitioner, his speedy-

trial claim is procedurally barred from this court's review.

        B. Full Faith and Credit

        In his first and second grounds, petitioner asserts that the

appellate court abused its discretion by ruling that his prior

Iowa misdemeanor convictions for "operating under the influence

unintentionally causing serious injury" could be used as felony

convictions for enhancement of his punishment range under    §

12.42(d) of the Texas Penal Code and that the trial court could

not quash the indictments.    (Pet. 6.) Respondent asserts that the

state court's interpretation of what constitutes an offense under

state law is not open to reinterpretation on federal habeas

review.    (Resp't's Answer 8.) See Estelle v. McGuire, 502 U.S. 62,

67-68    (1991); Bridge v. Lynaugh, 838 F.2d 770, 772 (5th Cir.

1988).

        In its earlier opinion on remand, and relying solely on

relevant state law, the appellate court addressed the issue as

follows:

             Section 12.41 of [the Texas] penal code is
        entitled "Classification of Offenses Outside this Code"
        and governs how offenses committed outside of this
        state are classified for enhancement purposes. Section
        12.41 provides:


                                   10
            For purposes of this subchapter, any
       conviction not obtained from a prosecution
       under this code shall be classified as
       follows:
             (1) "felony of the third degreen if
       imprisonment in the Texas Department of
       Criminal justice or another penitentiary is
       affixed to the offense as a possible
       punishment;

             (2) "Class B misdemeanorn if the offense
       is not a felony and confinement in a jail is
       affixed to the offense as a possible
       punishment;

            (3) "Class C misdemeanorn if the offense
       is punishable by fine only.

     The parties agree that several years ago
[petitioner] was convicted in Iowa for an offense that
the law of that state classifies as an "aggravated
misdemeanorn and that aggravated misdemeanors in Iowa
carry a possible punishment of two years confinement in
a penitentiary. Given these facts, we can quickly rule
out subsection (3) of section 12.41 as inapplicable
because [petitioner] was punished by 45 days'
confinement in jail. That leaves subsections (1) and
(2).

      [Petitioner] argues that subsection (2) applies
because Iowa designated the offense as a misdemeanor
and because he was punished for it by confinement in a
jail. By [petitioner]'s reasoning, if an offense
resulted in actual confinement in jail, then
confinement in jail was a possible punishment, and if
one state calls it a misdemeanor, it cannot be a felony
for enhancement purposes in another. Therefore,
[petitioner] concludes, subsection (2), not subsection
(1), applies.

     There is no dispute that actual jail confinement
proves the possibility of jail confinement. But does it
necessarily follow that what Iowa classifies as a
misdemeanor is not a felony in Texas for enhancement
purposes under section 12.41? Is [petitioner] correct
that subsection (1) does not apply? The Iowa offense,
for which [petitioner] was actually punished by
confinement in a county jail in that state, as both

                            11
sides agree and the trial court found, carried a
possible punishment of two years in an Iowa
penitentiary. Therefore, on its face subsection (1)
applies at least to the extent that imprisonment in
another (not Texas) penitentiary was affixed to the
offense as a possible punishment.

     Without citing any authority, [petitioner] and the
trial court seemed to accept as a given that because
the citizens of another state, acting through their
legislature, have designated the offense he committed
in their state a "misdemeanor," that we in Texas must
follow that designation in applying our own laws
relating to the effect that offense may have on
enhancing the permissible punishment for an offense he
committed here.

     Absent binding authority, we do not accept the
premise, however, that citizens of another state may
dictate how offenses committed in that state affect the
punishment that applies for offenses committed in this
one. We think our role is more appropriately directed
to applying the laws of our own state, particularly,
where, as demonstrated below in the case before us,
resorting to the plain language of the applicable laws
of our own state can resolve the issue.

     The State argues that the trial court did not
follow the laws of our state because it disregarded our
penal code's definition of felony. Under section
1.07(23) of the Texas Penal Code, a felony is "an
offense so designated by law or punishable by death or
confinement in a penitentiary." By its plain language,
that definition applies to [petitioner]'s Iowa offense
because, although [petitioner] was actually punished by
confinement in jail, as both sides agree, the offense
he committed was punishable by confinement in a
penitentiary.

     But [petitioner] urges that we should also
consider subsection (31) of penal code section 1.07,
which defines a misdemeanor as "an offense so
designated by law or punishable by fine, by confinement
in jail, or by both fine and confinement in jail." The
parties agree that the offense for which [petitioner]
was previously convicted has been classified by Iowa
statutory law as an "aggravated misdemeanor." But for
purposes of Texas law, does that mean it has been

                          12
"designated by law" as a misdemeanor? Under the
pertinent portion of penal code section 1.07(30), "law"
means "a statute of this state or of the United
States." The penal code does not specifically define
the term "the United States" but the Code Construction
Act distinguishes "State" from "United States."
Applying these definitions to "designated by law," the
phrase appears to apply only to laws of our state and
the federal government and not to those of another
state. Therefore, despite the parties' agreeing that
Iowa has designated [petitioner]'s prior offense as a
misdemeanor, that does not appear to mean for purposes
of section 1.07 of our penal code that the offense has
been "designated by law" as a misdemeanor.

      But let us examine the remainder of subsection
(31) to determine whether [petitioner]'s prior offense
meets the definition of misdemeanor under this
provision. Was the offense punishable by confinement in
jail? Again, because [petitioner] was actually punished
by confinement in jail, the offense was punishable by
confinement in jail. Therefore, as with subsection
(23), the plain language of subsection (31) also
applies to [petitioner]'s prior offense committed in
Iowa. In this sense, [petitioner] is correct when he
says that the two subsections "have some overlap." But
he is not correct when he concludes that if his offense
meets section 1.07's definition of "misdemeanor" that
it could not also meet that of "felony." As we have
seen, the "aggravated misdemeanor" in Iowa meets the
definitions of both "felony" and "misdemeanor" in
Texas. Under section 1.07 of our penal code, at least,
[petitioner]'s prior offense was both a felony and a
misdemeanor.

      Returning to section 12.41 and remembering that
the plain language of that statute mandates that
convictions obtained from prosecutions elsewhere (such
as in Iowa) shall be classified as set forth in the
statute, we examine more closely [petitioner]'s
position that subsection (2) and not subsection (1)
applies. Subsection (1) provides that a conviction from
a foreign jurisdiction is to be classified as a "felony
of the third degree" i f imprisonment in .     [a]
penitentiary is affixed to the offense as a possible
punishment. We have already seen that subsection (1)
applies to [petitioner]'s prior Iowa conviction because
imprisonment in a penitentiary was a possible

                          13
punishment. But, as with subsections (23) and (31) of
section 1.07, do both subsections apply? Subsection (2)
provides that a conviction from a foreign jurisdiction
is to be classified as a "misdemeanor" if the offense
is not a felony and confinement in a jail is affixed as
a possible punishment. We have resolved that the prior
conviction carried confinement in jail as a possible
punishment; therefore, that phrase of subsection (2)
applies. But does all of it? Was the offense also not a
felony? We may assume it was not a felony under Iowa
law because it was an aggravated misdemeanor, but as
discussed above, under our penal code section 1.07's
definitions of felony and misdemeanor, a similar
assumption does not apply. We can, however, settle the
issue by applying the plain language of section 12.41
because there is one and only one subsection that fits.
The other two do not.

     We exclude subsection (3) because the offense was
not punishable by a fine only. But we must also rule
out subsection (2) because it requires that the prior
offense is not a felony, and as we have discussed,
under section 1.07, the prior offense is both a
misdemeanor and a felony. There is no similar
prohibition in subsection (1) regarding misdemeanors;
that is, the subsection does not state "must not be a
misdemeanor." The only requirement of subsection (1) is
that imprisonment in a penitentiary is affixed to the
offense as a possible punishment. Therefore, we hold
that the plain language of subsection (1) applies.

     But does that plain language lead to absurd
results? Other states with statutory enhancement
provisions similar to section 12.41 have identified a
non-absurd rationale for permitting an out-of-state
misdemeanor conviction to be classified as a prior
felony for punishment enhancement purposes. That is,
some states do not classify offenses as felonies or
misdemeanors at all; in some states, offenses are
classified by classes or degrees, and punishment is
based on that classification.

      [Petitioner] suggests that interpreting section
12.41 as we have will lead to the "absurd result" of an
offense's characterization as a felony for enhancement
purposes but not as a felony for other purposes, such
as whether he could be considered a felon under other
statutes. How offenses are treated for enhancement

                          14
     purposes in Texas is a distinct issue from any that may
     be presented by application of other statutes, such as
     those that are listed here. [Petitioner] has not
     persuaded us with argument or cited authorities that
     our application of the plain language in this case
     leads to a result that is absurd. Moreover, by
     focusing on the punishment available for an offense
     committed in the state in which it was committed,
     section 12.41 avoids the absurdity of entangling every
     state's offense classification nomenclature in the
     determination of how to punish an offense committed in
     Texas.

          Because the plain language of the statute cleanly
     resolves this issue and does not lead to absurd
     results, we hold that the trial court erred by
     disregarding it.       The order quashing the
     indictment is reversed .

(Mem. Op. on Remand 2-10 (citations and footnotes omitted)

(emphasis in original).)

     The appellate court revisited the issue on appeal from

petitioner's final convictions. Relying on relevant state and

federal law, the court provided:

           [Petitioner] argues that the trial court erred by
     denying his motion to quash the enhancement counts in
    ·the aggravated assault case based upon the Full Faith
     and Credit Clause of the United States Constitution.
     [Petitioner] concedes that this court has previously
     ruled in this case that Texas law requires that his
     Iowa convictions be treated as third-degree felonies
     under penal code section 12.41. [Petitioner], however,
     argues that this court did not previously consider
    whether Texas law-through the operation of penal code
     section 12.41-violates the Full Faith and Credit Clause
     of the United States Constitution by not giving effect
     to the judicial proceedings of the Iowa court. Without
    citing any authority, [petitioner] contends that
    because the Full Faith and Credit Clause requires Texas
    to honor the judicial proceedings of Iowa, classifying
    his Iowa convictions as felonies violates the United
    States Constitution.


                               15
     On its face, the Full Faith and Credit Clause
requires that "full faith and credit" be given by each
state to the "public acts" (i.e., laws) of every other
state. However, neither the United States Supreme Court
nor the Texas Court of Criminal Appeals has recognized
a rigid enforcement requirement of the Full Faith and
Credit Clause in criminal matters. As the Supreme Court
has stated, "A rigid and literal enforcement of the
full faith and credit clause, without regard to the
statute of the forum, would lead to the absurd result
that, wherever the conflict arises, the statute of each
state must be enforced in the courts of the other, but
cannot be in its own."

     Generally, a weighing of various conflicting
interests determines whether the law of another state
is applicable in the forum state. One of the basic
tenets of conflict-of-law resolution, however, is that
"[a] court, subject to constitutional restrictions,
will follow a statutory directive of its own state on
choice of law."

      Here, we need not engage in a weighing of the
public policy behind Iowa's punishment scheme versus
the public policy behind Texas's punishment scheme
because "the [Texas] Legislature [has] enacted a
statute to deal specifically with the classification
for enhancement purposes of convictions obtained
outside the [Texas] Penal Code." As set forth in our
prior decision, Texas Penal Code section 12.41 is the
statutory directive that governs whether [petitioner]'s
Iowa convictions may be used for enhancement purposes
in Texas. Section 12.41 focuses on the punishment range
available for an offense committed in the state in
which it was committed, rather than entangling every
state's offense classification nomenclature in the
determination of how to classify an out-of-state
conviction. The plain language of section 12.41 leaves
no doubt that the legislature intended to make federal
or out-of-state convictions that provide a possible
punishment of imprisonment in the Texas Department of
Criminal Justice "or another penitentiary"-like
[petitioner]'s Iowa convictions-third-degree felonies
that may be used for enhancement purposes.

     Because the Texas Legislature has enacted a
specific statute to classify for enhancement purposes
any conviction obtained outside the Texas Penal Code

                          16
     and because we have previously applied that statute to
     the Iowa convictions at issue here and have determined
     that the convictions are third-degree felonies for
     purposes of enhancement in Texas, we decline to extend
     full faith and credit to Iowa's classification
     nomenclature.

(Mem. Op. 18-22 (footnotes and citations omitted).)

     To the extent petitioner claims that the state court abused

its discretion by ruling that his Iowa convictions could be used

for purposes of enhancement, the claim fails. A state court's

interpretation of state law binds a federal court sitting in

habeas corpus. See Amador v. Quarterman, 458 F.3d 397, 412         (5th

Cir. 2006)   (providing a federal habeas court must defer to a

state court's interpretation of state law). The classification of

an offense for sentencing purposes is, absent exceptional

circumstances not presented in this petition, purely a matter of

state law and is therefore not cognizable on federal habeas

review. See Mendiola v. Estelle, 635 F.2d 487, 489 (5th Cir.

1984); Weeks v. Scott,     55 F.3d 1059, 1063 (5th Cir. 1995). See

also Estelle v. McGuire, 502 U.S. 62, 6768       (1991)   (providing it

is not the province of a federal habeas court to re-examine state

court determinations of state law questions); Mullaney v. Wilbur,

421 U.S. 684,   691   (1975)   (providing state courts are the ultimate

expositors of state law and federal courts entertaining petitions

for writs of habeas corpus are bound by their constructions

except in extreme circumstances).

    To the extent petitioner raises a constitutional full-faith-

                                     17
and-credit claim, the state court applied the correct federal law

and its decision was not contrary to, or an unreasonable

application of that law. See Alaska Packers Assn v. Indus.

Accident Comm'n, 294 U.S. 532, 547 (1935)    (providing the conflict

between the statutes of two states ought not to be resolved by

giving automatic effect to the full faith and credit clause,

compelling the courts of each state to subordinate its own

statutes to those of the other, but by appraising the

governmental interests of each jurisdiction, and turning the

scale of decision according to their weight). Petitioner

provides no legal authority or persuasive argument that the Full

Faith and Credit Clause compels one state to subordinate its

own statutes to those of another where the issue is the role of a

prior state conviction(s)   in the Texas sentencing scheme.

Petitioner is not entitled to relief.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.     2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied.
                  ~a
     SIGNED July --~~~~~~~ 2019.




                                   18
